 ANHEUSER-BUSCH, INC.Anheuser-Busch, Inc. and Millwrights Local UnionNo. 2232 of the United Brotherhood of Carpenters,AFL-CIO, Petitioner.' Case 23-RC-4734October 11, 1979DECISION AND ORDERBY MEMBERS PENELLO, MURPHY, AND TRUESDAI.LUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officers Robert L. Penriceand Robert G. Levy II, respectively. Following thehearing, and pursuant to Section 102.67 of the Na-tional Labor Relations Board's Rules and Regula-tions, Series 8, as amended, the Regional Director forRegion 23 transferred this case to the Board for Deci-sion. Thereafter, the Employer, Petitioner Mill-wrights, and the Independent filed briefs, and Local919 and the Conference filed a joint brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and find that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard finds:1. The Employer is engaged in commerce withinthe meaning of the Act, and it will effectuate the pur-poses of the Act to assert jurisdiction herein.2. The labor organizations involved claim to repre-sent certain employees of the Employer.23. No question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act, for the following rea-sons:Petitioner Millwrights and the Independent seek aunit of maintenance employees, excluding electri-I The following parties intervened in this proceeding and appeared at thehearing: Local 919, International Brotherhxxd of Teamsters. Chauffeurs.Warehousemen and Helpers of America. herein called Local 919: Brewersand Soft Drink Workers Conference. U.S.A. affiliated with the InternationalBrotherhood of Teamsters. Chauffeurs. Warehousemen and Helpers ofAmerica. herein called the Conference; and the Independent MaintenanceUnion. herein called the Independent.I At the heanng the Conference took the position that the Independent isnot a labor organization within the meaning of Sec. 2(5) of the Act. Therecord reveals that the Independent is an organization established for thepurpose of negotiating wages, hours. and working conditions on behalf ofmaintenance employees employed at the Employer's Houston, Texas, brew-ery, one of the locations involved herein, and is an organization in whichsome of the Houston maintenance employees actively participate. Accord-ingly, we find the Independent Maintenance Union is a labor organizationwithin the meaning of Sec. 2(5) of the Act. Alto Plastics Manufacturing Cor-poralion. 136 NLRB 850 (1962).clans, at the Employer's Houston, Texas, brewery.The Employer, the Conference. and Local 919 con-tend that the Regional Director erred in permittingthe Independent to intervene in the proceeding and innot granting the Millwrights' request to withdraw itspetition. They further contend that the unit sought isinappropriate because the employees therein havebeen merged into a multiplant unit. For the reasonsset forth below, we conclude that the Regional Direc-tor properly permitted the Independent to interveneand properly denied the Millwrights' request to with-draw its petition. We also conclude, however, that theunit sought is inappropriate.The record discloses that on December 4, 1978, theMillwrights filed its representation petition with theBoard. Thereafter, Local 919 and the Conferencewere permitted to intervene on the basis of being thecontractually recognized bargaining agents for theemployees in the unit sought by the Millwrights. Sub-sequently, a hearing was held in Houston on January4, and 5, and February 1, 21, and 22, 1979. The Em-ployer, the Millwrights, the Conference, and Local919 have stipulated that on January 30, 1979, counselfor the Millwrights telephoned the Board's RegionalOffice in Houston and notified the Region that theInternational had directed the Millwrights to with-draw its petition.3On January 31, 1979, the Indepen-dent filed a motion to intervene supported by a 30-percent showing of interest. Several hours after theIndependent filed its motion to intervene, the Mill-wrights filed a written request to withdraw its peti-tion. On February 16, the Regional Director for Re-gion 23, by telegraphic order, denied the Millwrights'request to withdraw and granted the Independent'smotion to intervene.When the hearing resumed, the Employer, theConference, and Local 919 objected to the RegionalDirector's rulings on the Millwrights' motion to with-draw and the Independent's motion to intervene.They have renewed their objections in their briefs tothe Board. They contend, inter alia, that the RegionalDirector's failure to treat the Millwrights' request towithdraw as effective as of January 30, 1979, was anabuse of discretion and contrary to Board policy.They assert that as of that date no question concern-ing representation existed since all that remained inorder to effectuate the withdrawal of the petition wasfor the Millwrights to perform the formal act of filinga written request to withdraw. They therefore arguethat it was error for the Regional Director to grantthe Independent's motion to intervene on January 31,1979, because it was untimely filed. Finally, the Em-3 The directive to the Millwnghts to withdraw its representation petitionwas pursuant to a no-raid agreement reached between its International. theUnited Brotherhoold of Carpenters. AFL CIO. and the International Broth-erhtld otl T.eamsters. Chauffeurs. Warehouseimen and HIelpers of Amenca.246 NLRB No. 329 DECISIONS OF NATIONAL I.ABOR RELATIONS BOARDployer urges that the Board reconsider its decision inWeather Vane Outwear Corporation, Inc.. 233 NLRB414 (1977), and find that the question concerning rep-resentation was resolved as of January 30, 1979, bythe interunion. no-raid procedures of the Teamstersand the Millwrights.We find that the contentions of the Employer, theConference, and Local 919 lack merit. Section102.60(a) of the Board's Rules and Regulations, Se-ries 8, as amended, states, in pertinent part, that"Prior to the transfer of the case to the Board, pursu-ant to section 102.67, the petition may be withdrawnonly with the consent of the regional director withwhom such petition was filed." And, we find no basishere for concluding that the Regional Directorabused his discretion by denying the Millwrights' re-quest to withdraw. For even assuming, arguendo, thatthe Regional Director previously had been notified onJanuary 30 of the Millwrights' desire to withdraw itspetition, such notice would not in itself constitute aformal request to withdraw, nor was the Regional Di-rector obligated to treat it as such. It is also clear thatthe Independent filed its motion to intervene, whichwas supported by at least a 30 percent showing ofinterest, prior to the Millwrights' filing of its motionto withdraw. Since the Regional Director had not yetapproved the withdrawal of the Millwrights' petition,the Independent's motion to intervene was properlytreated as filed during the pendency of an unresolvedquestion concerning representation. Furthermore, itis well settled that when a petitioner seeks to with-draw its petition, but an intervenor possessing a peti-tioner's showing of interest wishes to proceed to anelection, the petition will not be dismissed nor will awithdrawal request be granted. See, e.g., SeaboardMachinery Corporation, 98 NLRB 537 (1952).4Ac-cordingly, we conclude that the Regional Directoracted properly in granting the Independent's motionto intervene and in denying the Millwrights' requestto withdraw.We also find without merit the Employer's requestthat the Board reconsider its decision in WeatherVane. supra, and defer to the no-raid agreementreached between the Carpenters and the Teamsters.In Weather Vane, the Board clearly indicated that theobligations of a no-raid agreement are insufficient un-der Board policy to warrant the dismissal of a repre-sentation proceeding. We continue to adhere to thatview for to do otherwise would permit a private reso-' In view of our findings herein, we find it unecessary to pass upon thecontention of the Employer, the Conference, and Local 919, based on theirargument that the Millwrights' request to withdraw its petition was improp-erly denied, that the prematurely extended 1978 Master Brewery Agreement.discussed infra, would operate as a bar to any election directed herein on afinding that the Independent would be entitled to petitioner rather thanintervenor status.lution of a representation question in a manner con-trary to the policies of the Act, and would impingeupon the Board's exclusive jurisdiction to resolvesuch questions of representation. Accordingly, wenow turn to the issue of the appropriateness of therequested unit.The Employer operates 10 breweries, which theparties refer to as the "Old Three"5and the "NewSeven."6The "New Seven" breweries, all of whichhave been built within the last 20 years, are highlyautomated. Since 1976, all but 25 of the 2800 produc-tion and maintenance employees working at the"New Seven" breweries have been represented for thepurpose of collective bargaining by the Conferenceand its affiliated Teamsters locals.'In June 1976, aftera prolonged strike, the Employer concluded a collec-tive-bargaining agreement with the Conference andits affiliated Teamster locals which it and the Confer-ence contend merged the then "New Six" single-plantunits into a multiplant unit.8The Houston brewery began operation in May1966. The maintenance work was subcontracted to anoutside company until February 24, 1967, at whichtime the Employer hired maintenance personnel andcommenced doing its own maintenance work. In1968, the Board certified the Millwrights as the exclu-sive bargaining representative of all the Employer'smaintenance employees, excluding electricians, em-ployed at the Houston brewery. In 1973, an organiza-tion known as the Independent Maintenance Em-ployees Union9defeated the Millwrights in a Board-conducted election and was certified as the exclusivebargaining representative of the Houston mainte-nance unit described above. In 1974, Teamsters Local919 defeated both the Independent Maintenance Em-ployees Union and the Millwrights in a Board-con-ducted election and became the certified bargainingrepresentative of the maintenance employees, exclud-ing electricians, employed at the Houston brewery.In 1975, Local 919 after receiving approval from itsmembers working at the Houston brewery, issued apower of attorney authorizing the Conference to beits national representative for the purpose of negotiat-ing with the Employer a master contract covering amultiplant unit consisting of the then "New Six" An-'T1hese plants are located in St. Louis. Missouri; Newark, New Jersey:and Los Angeles, Calilornia'These plants are located in Jacksonville and Tampa, Florida; Houston,Texas: Columbus. Ohio: Merrimack. New Hampshire: Williamsburg, Vir-ginia: and Fairfield. California.7 The exceptions are the operating engineers at the Columbus brewery andthe electricians at the Houston brewery.The Employer contends that in October 1978, the multiplant unit wasexpanded to include the production and maintenance employees of its new-est facility. which was computed in 1977 and is located in Fairfield, Califor-nia. as the seventh plant in the group known as the "New Seven."9 he Independent Maintenance Employees Union, which represented theHouston maintenance employees in 1973 is now defunct. Intervenor In-dependent Maintenance Union is a separate organization.30 ANlIlEUSER-BUSCH, IN('.heuser-Busch breweries. The national negotiationsbetween the Conference and the Employer were in-terrupted and broken off when the Millwrights filed arepresentation petition fir an election among themaintenance employees in Houston. In January 1976,Local 919 defeated the Millwrights and remained thecertified bargaining representative for the Houstonmaintenance employees.The Employer, the Conference, and Local 919 con-tend that the unit sought by the Millwrights and theIndependent is inappropriate because the Houstonmaintenance unit effectively was merged into a multi-plant unit in 1976 as evidenced, inter alia, by the exis-tence of a Master Brewery Agreement signed by theConference, its affiliated locals and the Employer.The Independent points out, inter ali., that the re-quested unit has in the past been found to be appro-priate by the Board. It further contends that the Mas-ter Brewery Agreement is insufficient to establish theexistence of a multiplant unit.The Board has held that parties to a collective-bar-gaining relationship may by contract, bargaining his-tory, and course of conduct merge existing certifiedunits destroys the separate identity of the individualunits. White-Westinghouse Corporation. 229 NLRB667 (1977); General Electric Co.. 180 NLRB 1094(1970). Applying this principle to the instant case, wefind that the Houston maintenance unit has been ef-fectively merged into a multiplant unit. Thus at thehearing, the Employer introduced a document, datedJune 6, 1976. and entitled "Master Brewery Agree-ment Between Anheuser-Busch Inc. and the NationalConference of Brewery and Soft Drink Workers ofAmerica, and Local Union Nos. 388, 413. 633. 822,919 and 947."*1 The recognition clause of the MasterBrewery Agreement reads as follows:Anheuser-Busch Inc., hereinafter called the"Company", hereby recognizes the NationalConference of Brewery Wokers and Soft DrinkWorkers of America and Local Unions 388,Tampa, Florida; 413, Columbus. Ohio; 633.Merrimack, New Hampshire; 822, Williams-burg, Virginia; 919, Houston, Texas: and 947.Jacksonville, Florida, all affiliated with the Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, herein-after called the "Union," as the sole and exclu-sive bargaining agent in the matter of wages.hours, and other conditions of employment forall Production and all Maintenance employees atthe Anheuser-Busch breweries located in Tampa.Florida; Merrimack, New Hampshire: Williams-burg, Virginia; and Jacksonville, Florida; andfor Production and Maintenance employees (not10 The title of the agreement reflects the former name the (Conference.including Operating Engineers) at Columbus,Ohio: and for Production and Maintenance em-ployees (not including Electricians) at Houston,ITexas. excluding all other employees, office cleri-cal, guards, and supervisors as defined in the Na-tional Labor Relations Act, as amended. Rec-ognition is extended to the aforesaid Conferenceand Local Union consistent with certifications is-sued at each plant by the National Labor Rela-tions Board.It is clear from the foregoing language that the Mas-ter Brewery Agreement by its terms provides recogni-tion of the Conference and its locals jointly as thecollective-bargaining representative of the Employer'sproduction and maintenance employees, includingthose sought herein, on a multiplant basis.Furthermore, the execution and implementation ofthe Master Brewery Agreement in fact has resulted insubstantial changes in the manner of bargaining fromthe prior practices of the Employer and Local 919.Thus, since 1976, bargaining sessions have been con-ducted at central locations with Conference officialsacting as chief negotiators for the Teamsters multi-plant bargaining team and with management fromthe Employer's corporate headquarters representingthe interests of Anheuser-Busch. Additionally, theMaster Brewery Agreement covers such substantiveterms as general seniority rules, a no-strike provision,union securit, creation of new departments. safety.hours of work, scheduling of overtime, and employeetransfers. Although the Master Brewery Agreementpermits supplemental agreements at the local level, itis clear that any supplemental agreements concludedby plant level management and the Teamsters LocalUnions must now be approved by the Employer'srepresentative in charge of corporate labor relationsand by officials of the Conference before it can be-come effective. The 1976 Master Brewery Agreementalso resulted in a change in the procedures by whichemployee grievances are resolved. In this regard,since 1976, grievances not resolved at the local levelmay he appealed to a Multiplant Grievance Commit-tee to which only officials of the Conference may beappointed to represent employee interests. The Boardhas frequently held that bargaining of this type,which obliterates previously existing single-plantunits based on Board certifications, is a permissibleavenue for the course of labor-management relations.C(hase Bra.ss & Copper Co.. Incorporated. 123 NLRB1032 (1959); General Mlotors Corporation, (CadlillacMotor Car Division, 120 NLRB 1215 (1958).We conclude that the Master Brewery Agreementbetween the Employer, the Conference, and ocal919, the course of conduct of the parties, and the bar-gaining history since 1976. establish the creation of amultiplant unit. We further note the uncontroverted31 DECISIONS OF NATIONAL LABOR RELATIONS BOARDevidence that in 1976, during the period of initialmultiplant negotiations between the Employer andthe Conference, a representation election was heldamong the Houston maintenance employees in whichinclusion of these maintenance employees into a mul-tiplant unit was a major, if not the primary, campaignissue. The Houston maintenance employees had theopportunity in that election to resist merger into thelarger Teamsters unit by voting for the Millwrights orfor no union, but instead voted in favor of Local 919and therefore, in effect, for inclusion in the multiplantunit. We are therefore of the opinion that the Hous-ton maintenance employees in 1976 had sufficient no-tice that continued representation by Local 919would entail a merger with a multiplant unit. West-inghouse Electric Corp., 227 NLRB 1932,1934 (1977).Finally, we note that, as of the time of the filing of thepetition, bargaining on a multiplant basis had oc-curred for approximately 2-1/2 years. The Board haslong held that an existing multiplant bargaining his-tory which is in excess of I year's duration may be asufficiently long period to preclude the establishmentof a single plant unit. Gould-National Batteries, Inc.,150 NLRB 418 (1964); Owen-Illinois Glass Company,108 NLRB 947 (1954).In view of the foregoing, we find that the recordestablishes a controlling history of multiplant bar-gaining which has resulted in the effective merger ofthe requested unit limited to the maintenance em-ployees at the Employer's Houston brewery and thata separate unit of such employees is inappropriate forthe purposes of collective bargaining." Accordingly,we shall dismiss the petition.ORDERIt is hereby ordered that the petition filed hereinbe, and it hereby is, dismissed.1 We find it unnecessary to pass upon the Independent's contention that aseparate unit of maintenance employees at the Employer's Houston breweryis appropriate under the craft severance criteria formulated in MallinckrodCherzicul Works, Uranium Diision. 162 NLRB 387 (1966). for even conced-ing, ilruendo. their status as craftsmen, it fbllows that a unit limited to onlyloiuston maintenance employees is inappropriate as being only a segment ofthe Employer's maintenance employees in the multiplant unit. The Boeing(ompan, 144 NLRB 382 (1963). In so deciding, we are mindful of the factthat a single-craft unit of electricians exists in the Employer's Houston facil-ity; however this unit was found appropriate and certified prior to the exis-tence of the multiplant unit herein and unlike the Houston maintenance unithas never merged into the multiplant unit herein. See Anheurer-Busch Inc.,170 NLRB 46 (1968).32